Title: From James Madison to Thomas Jefferson, 27 September 1806
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Sepr. 27. 1806

Yours of the 23. with its accompaniments came duly to hand. I have adopted your amendment to the letter to Turreau. He may fairly be told that no appropriation has such an object as he presents, because the Legislature can not be presumed to have contemplated it; particularly taking into view the line of neutrality hitherto pursued. At the same time it is not amiss to avoid narrowing too much the scope of the appropriations to foreign intercourse, which are terms of great latitude, and may be drawn on by very urgent & unforeseen occurrences. Will it not deserve attention, whether the vice-counsulate at Cadiz, or the Consulate at St. Lucar be not a more eligible birth for Mr. Hackly, than St. Andero;  Yrs. with respectful attacht.

James Madison

